         Case 1:17-cr-00302-KPF Document 245 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                              17 Cr. 302 (KPF)
HIKMAT HAMED,                                        SCHEDULING ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s letter motion for compassionate

release, dated May 11, 2020 (Dkt. #237), and the Government’s letter in

opposition to that motion, dated May 20, 2020 (Dkt. #243). The Court notes

that Defendant’s May 11, 2020 letter motion contained a filing error and must

be refiled. Defendant may file a reply letter in further support of his motion for

compassionate release on or before May 27, 2020.

      SO ORDERED.

Dated:       May 21, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
